Citation Nr: 0406332	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-11 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision that denied service 
connection for hearing loss and tinnitus.  The veteran 
submitted a notice of disagreement (NOD) in April 2002, and 
the RO issued a statement of the case (SOC) in March 2003.  
The veteran submitted a substantive appeal in April 2003.  In 
May 2003, the RO issued a supplemental SOC (SSOC) reflecting 
the continued denial of the claims.  

In September 2003, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.

3.  The veteran likely experienced significant in-service 
noise exposure in his artillery unit, to include while 
allegedly in close proximity to the firing of howitzers.

4.  The record includes two audiologist opinions that 
collectively indicate that current bilateral hearing loss is 
as least likely as not a result of such noise exposure during 
the veteran's period of active service.

5.  The record includes an audiologist opinion that indicates 
that a significant portion of current tinnitus was more 
likely than not caused by in-service noise exposure; there is 
no contrary evidence of record.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, prior to the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claims on appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.

II.  Factual Background

The veteran's DD-Form 214 indicates that he was assigned to 
an artillery unit in the Army.  

The National Personnel Records Center informed VA that none 
of the veteran's service medical records were available, and 
that they may have been destroyed in a fire at that facility.  

The veteran has stated that he was in close proximity to 105-
millimeter and 155-millimeter howitzers as they were firing 
at targets in Germany, and that he lost his hearing for 
several minutes after each firing.  

The veteran underwent a VA audiological evaluation in 
September 2001.  He then reported exposure to artillery noise 
during maneuvers, and reported a constant buzzing sound in 
both ears that had been present for many years.  Testing 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
-
75
LEFT
40
60
75
-
80

The VA audiologist diagnosed the veteran with bilateral 
sensorineural hearing loss, noting that the hearing loss was 
consistent with effects of the aging process and possibly 
with the effects of noise exposure in service; appropriate 
hearing aids were ordered.

The veteran underwent a private hearing evaluation in April 
2003.  Based on a review of the veteran's history and test 
findings, an audiologist found that the veteran has 
"significant bilateral hearing losses and tinnitus in both 
ears of a type and pattern commonly associated with intense 
noise exposure."  The audiologist added that the losses were 
in excess of what was expected due to the aging process 
alone, and that a significant portion of the veteran's 
hearing losses and tinnitus was, more likely than not, due to 
intense noise exposure in military service.

During the veteran's September 2003 Board hearing, the 
veteran testified that he was assigned to an artillery unit 
as an observer for the firing of howitzers in service, which 
exposed him to loud noises and concussions approximately 
three or four times a year, for four or five hours each time.  
He also testified that there is a ringing in his ears that 
lasts for several hours, goes quiet, and then comes back 
again.

III.  Legal Analysis

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  Moreover, Surgeon General's Office records are also 
not available.  The RO has made attempts to locate these 
records, and has notified the veteran of the information 
needed to reconstruct medical data.  Under these 
circumstances, it is incumbent upon VA to afford the 
veteran's claims heightened consideration due to the 
unfortunate loss of his service medical records.  See, e.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, to be present at any time 
during service or at the time of discharge.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In this case, post-service medical evidence includes an 
audiometric report indicating impaired bilateral hearing 
sufficient to meet the criteria of 38 C.F.R. § 3.385.  Thus, 
there is objective evidence of record indicating that the 
veteran currently has bilateral hearing loss disability.  The 
Board also finds that, resolving all reasonable doubt in the 
veteran's favor, the record presents a medically sound basis 
for attributing the veteran's hearing loss to service. 

The veteran has testified that he experienced significant 
noise exposure during service, to include noise while 
observing the firing of howitzers at their targets for 
lengthy periods of time.  Given the fact the veteran was 
assigned to an artillery unit (as reflected on his DD Form 
214), the Board finds the veteran's testimony credible, and 
that he likely experienced in-service noise exposure as 
alleged.  

Moreover, there is competent evidence that, collectively, 
suggest a nexus between such noise exposure and service.  The 
April 2003 audiological examiner considered the etiology of 
the veteran's bilateral hearing loss (noting the veteran's 
in-service assignment, described above), and concluded that a 
significant portion of the veteran's present bilateral 
hearing loss was more likely than not due to intense noise 
exposure in service, and that the hearing loss was in excess 
of that expected in the aging process.  While a VA 
audiologist had also noted that the veteran's present hearing 
loss was consistent both with the effects of aging and 
possibly with noise exposure in service, such opinion 
suggests that there is at least as likely as not a 
relationship between current hearing loss and service; 
indeed, the fact that that examiner opined that the aging 
process may have caused or contributed to the veteran's 
hearing loss does not negate the impact of in-service noise 
exposure as a causative factor.  

In summary, the veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes, likely in-service 
noise exposure, and competent opinions that indicate, 
collectively, that there is as least likely as not a medical 
relationship between his in-service noise exposure and 
current disability.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.  In view of the foregoing, 
and affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
are met.  

B.  Tinnitus

In this case, post-service medical evidence reflects that the 
veteran has tinnitus in both ears.  The veteran testified 
that he has current ringing in his ears that lasts for 
several hours, goes quiet, and then returns.  The Board finds 
that the veteran is competent to testify as to the ringing in 
his ears either during or after service.  Thus, there is 
evidence of current disability.

Likewise, as noted above, the Board finds the veteran's 
testimony of having experienced significant noise exposure 
during service and of ringing in his ears credible, in light 
of all evidence in the record.  

The Board also notes that the April 2003 audiological 
examiner concluded that a significant portion of the 
veteran's tinnitus was, more likely than not, due to intense 
noise exposure in service.  As the VA examiner did not offer 
an opinion as to the etiology of tinnitus, there is no 
contrary opinion of record.  

In summary, the veteran currently has tinnitus in both ears, 
likely in-service noise exposure, and there is competent 
evidence indicating that there is, more likely than not, a 
medical relationship between his in-service noise exposure 
and a significant portion of his current disability.  In view 
of the foregoing, and affording the veteran the benefit of 
the doubt (see 38 C.F.R. § 3.102), the Board finds that the 
criteria for service connection for tinnitus are met.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



